DETAILED ACTION
This is a first office action in response to application No. 17/040,864 filed on 09/23/2020, in which claims 1 - 18 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because of claim 14, corresponding to fig. 3A, “second glue, (92) located between the polarizer (13) and the touch panel; (12) and third glue, (93) located between the polarizer (13) and the cover plate (4).” Item numbers 92 and 93 do not labeled correctly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Objections
3.	Claim 14 is objected to because of the following informalities: 
claim 14; lines 4 - 5, recite the limitations “…..second glue, located between the polarizer and the touch panel; and third glue, located between the polarizer and the cover plate.” Item numbers 92 second glue and 93 third glue are mixed up. Appropriate correction is required.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng “US 2018/0199457” in view of Wei “CN 109101140A” cited in IDS.
Re-claim 1, Cheng teaches a touch display device, (fig. 1; 200) comprising: 
a cover plate; (fig. 3; 30)

adhesive, (fig. 3; 40) located at an end part of the extended part; (fig. 3; 14)
a touch display module, (par. [0046] the cover plate 30 may include a touch panel) located in the groove, (par. [0035] The bottom plate 12 and the side wall 14 cooperatively define a space to accommodate the display panel 20 and the cover plate 30) wherein the touch display module (par. [0046] the cover plate 30 may include a touch panel) comprises a display panel (fig. 3; 20) and a touch panel, wherein the touch panel (fig. 3; 14) is located at a side, facing the cover plate, (fig. 3; 30) of the display panel; (fig. 3; 20) and 
when the cover plate (fig. 3; 30) and the mold frame (fig. 3; 10) are to be bonded together, so that the cover plate (fig. 3; 30) and the mold frame (fig. 3; 10) are bonded together by the adhesive (fig. 3; 40) at the extended part (fig. 3; 14) and the area outside the extended part. (fig. 3 and par. [0035]) 
Cheng does not explicitly teach a touch flexible printed circuit board, bound to a side edge of a face, facing away from the display panel, of the touch panel and bent to a side, facing away from the touch panel, of the display panel, wherein the touch flexible 
However, Wei teaches a touch flexible printed circuit board, (fig. 2; 25) bound to a side edge of a face, facing away from the display panel, (fig. 2; 24) of the touch panel (fig. 2; 22) and bent to a side, (see fig. 2) facing away from the touch panel, (fig. 2; 22) of the display panel, (fig. 2; 24) wherein the touch flexible printed circuit board (fig. 2; 25) comprises a plurality of through holes (fig. 2; 2511 and page 4, Fig. 4, in one embodiment, the plurality of through holes may have a square shape. As shown in FIG. 4, in one embodiment, the plurality of through holes may have a square shape. As shown in FIG. 5, in one embodiment, the plurality of through holes may have an oval shape. As shown in FIG. 6, in one embodiment, the plurality of through holes may have and L-shape. As shown in FIG. 7, in one embodiment, the plurality of through holes may have a V shape. As shown in FIG. 8, in one embodiment, the plurality of through holes may have a U-shape. In the above embodiment, the area of the through hole 2511 can be increased as much as possible without affecting the normal use of the flexible circuit board 25 by setting the through hole 2511 into any one of a square, an oval, an L-shape, a V shape and a U shape, thereby improving the stability of bonding between the flexible circuit board) at an area other than a binding position (see fig. 2) and is configured to allow the adhesive (fig. 2; 23) to overflow to an area outside the extended part through the through holes (fig. 2; 2511) and (figs. 2-3 and page 3)


Re-claim 2, Cheng in view of Wei teaches all the limitations of claim 1, Wei teaches wherein the touch flexible printed circuit board (fig. 2; 25) comprises: 
first binding parts (fig. 2; 251) bound to a side, facing away from the display panel, (fig. 2; 24) of the touch panel; (fig. 2; 22)
second binding parts (fig. 2; 252) bent to the side, facing away from the touch panel, (fig. 2; 22) of the display panel; (fig. 2; 24) and 
bent parts (fig. 2; 25) configured to connect the first binding parts (fig. 2; 251) with the second binding parts. (fig. 2; 252)
Re-claim 3, Cheng in view of Wei teaches all the limitations of claim 2, Wei teaches wherein the through holes (fig. 2; 2511) are formed in the bent parts. (see fig. 2)
Re-claim 4, Cheng in view of Wei teaches all the limitations of claim 2, Wei teaches wherein the through holes (fig. 2; 2511, page 4 and Fig. 4, the plurality of through holes may have a square shape) comprise a plurality of first through holes formed in each first binding part (fig. 2; 251) and a plurality of second through holes formed in each second binding part (fig. 2; 252). (page 4, a plurality of through holes 
Re-claim 5, Cheng in view of Wei teaches all the limitations of claim 4, Wei teaches wherein the first through holes are symmetric to the second through holes. (page 4, the plurality of through holes may also be uniformly distributed on the first connecting portion 251 of the flexible circuit board 25, for example, may be symmetrically distributed on two sides of the first connecting portion 251,) 
Re-claim 6, Cheng in view of Wei teaches all the limitations of claim 1, Cheng teaches wherein the adhesive (fig. 3; 40) further covers an inner side wall of a side, (fig. 3) facing the touch display module, (par. [0046] the cover plate 30 may include a touch panel) of the extended part. (fig. 3; 14)
Re-claim 7, Cheng in view of Wei teaches all the limitations of claim 6, Cheng teaches wherein the adhesive (fig. 3; 40) further covers part (fig. 3; 30) of the bottom (fig. 3; 12). (see fig. 3) 
Re-claim 8, Cheng in view of Wei teaches all the limitations of claim 7, Cheng teaches wherein an orthographic projection of the adhesive (fig. 2; 23) on the bottom is overlapped with the touch flexible printed circuit board (fig. 2; 25). (see fig. 3)
Re-claim 9, Cheng in view of Wei teaches all the limitations of claim 2, Cheng teaches wherein the display panel (fig. 3; 20) comprises: 

a second display part (fig. 3; 22 bottom surface) bent to a back of the display panel; (fig. 3; 20) and
 a third display part (fig. 3; 26) configured to connect the first display part (fig. 3; 24) with the second display part; (fig. 3; 22)
Cheng does not explicitly teach wherein the second binding parts are located on a side, facing the bottom, of the second display part.
However, Wei teaches wherein the second binding parts (fig. 2; 251) are located on a side, facing the bottom, of the second display part. (fig. 2; 24)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ban so reliability of the touch screen is improved. (Ban, page 2)
Re-claim 10, Cheng in view of Wei teaches all the limitations of claim 9, Cheng teaches wherein the touch display device (par. [0046] the cover plate 30 may include a touch panel) further comprises a coating covering the third display part, and a gap is formed between the adhesive (fig. 3; 40) and the coating. (pars. [0049]; lines 1-4  [0051] and [0053])
Re-claim 15, is rejected as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same.
Allowable Subject Matter
7.	Claims 11 - 14 and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626           
/Michael J Jansen II/Primary Examiner, Art Unit 2626